DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to Applicant’s amendments submitted on March 16, 2021.
Claims 1-4, 8-13, and 17-19 are pending and have been examined. 
This action is made FINAL.
Response to Applicant Remarks 
Regarding the claim rejections under 101, although the claims are directed to an abstract idea, after further analysis, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn.   
Independent claims 1, 10, and 19 are directed to a method (claim 1), a system (claim 10), and a non-transitory computer readable medium (claim 19). Thus, on its face, independent claims 1, 10, and 19 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). Under Step 2A, Prong One, the claims, in part, recite a method, system of organizing human activity. Using the limitations in claim 19 to illustrate, the claim recites, [a] non-transitory computer readable medium having instructions to control one or more processors configured to: receive an investment action request from a user, the investment action request associated with a user investment account having a destination portfolio; determine remote social media data from a personal digital social media account associated with the user, the social media data including a list of connections of the user to a set of other social media accounts and biographic data of the user and biographic data of each account in the set of social media accounts; match a social media account in the set of social media accounts to the social media data of the user, the social media account and the user having similar biographic data; designate the a customer associated with the social media account as a target customer having a target portfolio to be replicated; generating and sending a notice to the target customer, wherein the notice includes the investment action request; receive a consent authorization from the target customer such that the target customer authorizes replication of the target portfolio based on the investment action request or the notice, wherein the consent authorization is an electronic signature or biometric scanning; access the target portfolio, the target portfolio having a set of investments, an account structure, bank related products, a portfolio allocation, a fund manager, a fee structure, and an account type; {03675928 -61Page 8 of 1416/058,58076750-223US-000 determine metadata tags for each investment in the set of investments; apply the metadata tags to each investment in the set of investments; and replicate the target portfolio in the destination portfolio such that the destination portfolio includes the set of investments, account structure, bank related products, the portfolio allocation, the fund manager, the fee structure, and the account type, wherein the replicating comprises: determine allocations of each investment in the set of investments as a percentage of total value of the target portfolio; determine trades that replicate the set of investments using the portfolio allocations and the designated value of the destination portfolio; execute the trades, wherein the trades convert cash on hand or at least one investment of the destination portfolio into a replicated set of investments in the destination portfolio equal to the designated value, which is a commercial interaction, specifically a commercial or legal interaction of sales activities or behaviors {e.g., business relations such as executing trades so that an investment portfolio is replicated between investors}. Thus, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, the claims recite, [a] non-transitory computer readable medium having instructions to control one or more processors configured to: receive an investment action request from a user, the investment action request associated with a user investment account having a destination portfolio; determine remote social media data from a personal digital social media account associated with the user{…}; match a social media account in the set of social media accounts to the social media data of the user{…}; designate the a customer associated with the social media account as a target customer having a target portfolio to be replicated; generating and sending a notice to the target customer, wherein the notice includes {an} investment action request; receive a consent authorization from the target customer such that the target customer authorizes replication of the target portfolio based on the investment action request or the notice, wherein the consent authorization is an electronic signature or biometric scanning; {…} determine metadata tags for each investment in the set of investments; apply the metadata tags to each investment in the set of investments; and replicate the target portfolio {…}, wherein the trades convert cash on hand or at least one investment of the destination portfolio into a replicated set of investments in the destination portfolio equal to the designated value. As a result, the additional elements recite the limitations, which go beyond mere insignificant extra-solution activity because {receiving} consent authorization from the target customer such that the target customer authorizes replication of the target portfolio based on the investment action request or the notice  is necessary for replicating the set of investments in the destination portfolio {…},  which is not a step considered incidental to the primary process, nor is it nominal or a tangential addition to the claim. Thus, consent authorization from the target customer such that the target customer authorizes replication of the target portfolio based on the investment action request or the notice, wherein the consent authorization is an electronic signature or biometric scanning, is a necessary input for replicating a set of investments in the destination portfolio. 
Thus, the claimed invention is directed to an improvement in technology for investment portfolio replication, not just the abstract idea. Accordingly, because claims 1, 10, and 19 and claims dependent therefrom are determined directed to more than just the abstract idea itself, claims 1-4, 8-13, and 17-19 are patent eligible. 
Applicant's additional art arguments are considered moot due the new grounds of rejection provided below. 
Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.













































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 4, 8-11, 13, 17-18 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. 2019/0087896 A1 to Assia, in view of U.S. App. Pub. No. US 2015/0317733 A1 to Chibly, in view of U.S. App. 2018/0089758 A1 to Stradling, and further in view of U.S. App. 2020/0013059 A1 to Mariappan, and further in view of U.S. App. Pub. No. US 20180276756 A1 to Planitzer
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1:
	Assia teaches:
1. A method, comprising: receiving, at a system having a processor, an investment action request from a user, the investment action request associated with a user investment account having a destination portfolio, wherein the investment action request indicates a target portfolio that is to be replicated and is associated with a target customer; 
Assia at least at Fig. 2 element “200,” [0007] {a system having processor and memory}, [0053], [0124]-[0127], [0130], [0138], [0242]; Assia at [0242] teaching system (200) can receive (e.g. via client interface (204)) from a copying trader {user} a copy trading buy order {investment action request}. The {request} can include an indication {of the target portfolio of the target customer to be replicated e.g., copied}, e.g. at least one copied trader's portfolio associated with a copied trader {“target customer”} that the copying trader is desirous of copying; Assia [0134] teaching, system (200) can receive (300) from a copying trader [e.g., a “user” i.e., following investor] criteria for identifying at least one target trading position opened by at least one copied trader {target customer}, in respect of at least one financial instrument {set of investments in target portfolio}, to mirror {replicate} for the copying trader in a mirror portfolio {destination portfolio} associated with the copying trader [user investment account]. 
accessing, by the system, the target portfolio based on the consent authorization, the target portfolio having a set of investments, an account structure, bank related products, {…}, and an account type; 
Assia at [0053] teaching, opening, in a mirror portfolio of the copying trader, a basket of trading positions, the basket of trading positions comprising at least a mirror trading position corresponding to the identified at least one target trading position {accessing and replicating investments in a target portfolio; target portfolio having an account structure, investments, account type “investment(s),” i.e., bank related products} 
replicating the target portfolio in the destination portfolio such that the destination portfolio includes the set of investments, the account structure, bank related products, {…} and the account type.  
Assia at [0053] teaching, opening, in a mirror portfolio of the copying trader, a basket of trading positions, the basket of trading positions comprising at least a mirror trading position corresponding to the identified at least one target trading position {replicating the target portfolio}; 

Assia does not explicitly teach however Chibly teaches:

generating and sending, by the system, a notice to the target customer, wherein the notice includes the investment action request; 
Chibly at least at [0125] teaching, If investors have opted to confirm each transaction action request, the system requests confirmation 1110 {sending notice, “request,” to the target customer for consent} and then transacts 1100 upon such confirmation 1120. If no confirmation is provided, the system times out 1130).

Assia does not explicitly teach however Chibly teaches:

receiving a consent authorization from the target customer such that the target customer authorizes replication of the target portfolio based on the investment action request or the notice, {…} 
Chibly at [0040]; Chibly at least at [0125] If {target investors} have opted to confirm each transaction, the system requests confirmation 1110 and then transacts 1100 upon such confirmation 1120 {receiving consent authorization from target customer authorizing replication of the target portfolio, based on the notification}. 
determining, by the system, remote social media data from a personal digital social media account associated with the user, the social media data including a list of connections of the user to a set of other social media accounts; 
See Chibly at least at [0053] teaching, ... through the wall {social media account}, an investor 200 {user investor} may follow third party investor “friends,” {connections of the user}  …. [0053] "Following" a user, topic, or company, includes indicating that one is interested in receiving relevant updates, as well as advice related to potential investments {determining target customers “followed,” by a user on social media e.g., “friends” of the user}  
authenticating, by the system, the investment action request by confirming the target customer is a connection of the user in the set of social media accounts and determining the remote social media data; 
Chibly at [0040]; [0124]; Chibly at least at [0124]-[0125] If the implementation is automatic, all {“followers” e.g., determined remote social media data} who have selected for automatic investment immediately perform the transaction 1100 … If {target investors} have opted to confirm each transaction, the system requests confirmation 1110 and then transacts 1100 upon such confirmation 1120 {receiving consent authorization from target customer authorizing replication of the target portfolio, based on the notification}.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute the above generating and sending notice to a target customer; receiving consent authorization from a target customer; determining remote social media data; and authenticating an investment action request by confirming a target customer is a connection of a user in a set of social media accounts in response to the investment action request or notice, which is common to the same field of endeavor of network based trading, as taught by Chibly. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate allowing individual users to effectively control the risk associated with individual transactions that they participate in based on the advice of investors on a trading platform. See Chibly at Abstract, [0010] and [0012].

Assia teaches accessing and replicating a target portfolio having a set of investments; Assia does not explicitly teach however Stradling teaches:
{the target} portfolio having {…} a portfolio allocation, a fund manager, {and} a fee structure
Stradling Figs. 4, 6, paras. [0114]-[0115] teaching, an investment portfolio for a user having a portfolio allocation, fee structure “fees,” and a fund manager e.g., “Erik” 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute that the target portfolio has a portfolio allocation, a fund manager, and a fee structure, which is common to the same field of endeavor of a method for enabling a leader/follower asset management approach, as taught by Stradling. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for enabling asset management for investment portfolios. See Stradling at least at [0019]. 

Assia teaches receiving a consent authorization from the target customer; however, Assia does not explicitly teach but Mariappan teaches: 

wherein the consent authorization is an electronic signature or biometric scanning;
Mariappan [0070] In embodiments, use of a token may require some type of issuer ID&V (Identity and Verification) such as input of a password (including a biometric password), or input of data to authenticate the transaction…. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute wherein consent authorization is an electronic signature or biometric scanning, which is common to the same field of endeavor of securing electronic funds transfers, as taught by Stradling. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for securing electronic funds transfers. See Mariappan at least at [0070], [0002]-[0003]. 

Assia does not explicitly teach however Planitzer teaches:

determining metadata tags for each investment in {a} set of investments; applying the metadata tags to each investment in the set of investments; and
See Applicant Specification at [0035] …The metadata component 220 extracts or determines metadata, tags, and/or the like from the investment action request {…} For example, the investment action request can indicate an industry type of technology
See [0139]-[0140], [0144]-[0145], and [0137] …describing the DAX module identifies the individual “documents” that comprise each filing, representing information useful to an investor. DAX module 2332 may, for example, separate commingled filing data representing prospectuses and supplements for eight different funds {determint metadata tags for investments} and {applying the tags} “tag” documents so that subsequent processes may interpret the identified documents. In the example process shown, data is tagged using extensible markup language (XML) tags.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute determining and applying metadata tags to each investment in the set of investments {e.g., portfolio in Assia} as taught by Planitzer; determining and applying metadata tags to each investment will allow the process in Assia to be more efficient [0139], which is further common to the field of endeavor of a processing securities related information as taught in Planitzer.  The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Planitzer at least at [0002], [0139]-[0140], [0144]-[0145]. 


Regarding claim 2:
	Assia teaches:
2. The method of claim 1, comprising: determining a designated value of the destination portfolio to be used for replication from the investment action request, wherein the designated value is less than or equal to a total value of the destination portfolio.
See Assia at least at Fig. 2 and [0226] teaching, upon determining that cash was transferred out of the copied trader's portfolio, system (200) can calculate (1502) a corresponding amount of cash that the copying trader should transfer out of the copying trader's mirror portfolio {determining a designated value of the destination portfolio to be used for replication} to order to keep “mirroring” the copied trader using the same proportion of invested funds [designated value equal to the value of the destination portfolio]. Conversely, upon determining that cash was transferred into the copied trader's portfolio, system (200) can calculate (1503) a corresponding amount of cash that the copying trader should transfer into the copying trader's mirror portfolio  

Regarding claim 4:
	Assia teaches:
4. The method of claim 1, comprising: determining an industry tag from the investment action request, the industry tag indicating a designated industry type; 
Assia at least at Fig. 2 element “200,” [0053], [0130], [0136] and [0137] teaching, therefore, the criteria can include [investment action request] information sufficient to discern specific target trading positions [determining industry tag], e.g. specific instrument(s) (e.g. “shares of XYZ Corp.”, “oil”, etc.) [e.g., industry tag indicating a designated industry type], specific instrument type(s) (e.g. stocks, options, commodities, currencies, etc.), specific position type(s) (e.g. buys, short sells, etc.), specific timeframes (including. e.g., specific date(s) or data range(s) when the target trading position is opened, etc.) and the like
determining a subset of investments from the set of investments, wherein the subset includes investments associated with the industry tag; and 
Assia at least at Fig. 2 element “200,” [0053], [0130], [0136] and [0137] teaching, by way of non-limiting example, in certain embodiments, the copying trader may want to mirror all trading positions of trader “guru2”, or all trading positions of traders “guru2” and “guru4”, or certain trading positions [determining a subset of investments from a set of investments] of “guru2”, or certain trading positions of “guru2”* and all trading positions of “guru4”, etc. Assia at [0137] further teaching, therefore, the criteria can include information sufficient to discern specific target trading positions, e.g. specific instrument(s) (e.g. “shares of XYZ Corp.”, “oil”, etc.) [e.g., the industry tag indicating a designated industry type], specific instrument type(s) (e.g. stocks, options, commodities, currencies, etc.),
replicating the subset of investments in the destination portfolio.  
Assia at least at Fig. 2 element “200,” [0053], [0130], [0136] and [0137] teaching, by way of non-limiting example, in certain embodiments, the copying trader may want to mirror [i.e., replicate] all trading positions of trader “guru2”, or all trading positions of traders “guru2” and “guru4”, or certain trading positions [replicating a subset of investments from a set of investments] of “guru2”, or certain trading positions of “guru2”* and all trading positions of “guru4”, etc.

	Regarding claim 8:
		Assia teaches:
designating the person as the target customer having the target portfolio to be replicated.  
See Assia at least at Fig. 2 element “200,” [0053], [0124]-[0127], [0130], [0138], [0134], [0242] teaching, …the copy trading buy order can include an indication [designating a person as the target customer] of, e.g. at least one copied trader's portfolio {the target customer having a target portfolio associated with a copied trader, that the copying trader is desirous of copying}

Assia does not explicitly teach however Chibly teaches:

8. The method of claim 1, comprising: determining social media data of the user, the social media data including a list of connections of the user to set of people and biographic data of the user and the list of connections; matching a person in the set of people to the user, the person and the user having similar biographic data; and 
Chibly at least at [0053] {determining social media data of the user through the “wall” {social media account}, teaching, “following a user” or topic may be used to define what performance data 260, investment strategy 220 and portfolio 210 information will be provided through the dashboard 110, as well as information and comments from financial professionals {e.g., target customers}. …Through the wall {social media}, an investor 200 {user} may follow third party investor e.g., “friends,” {a list of connections, e.g., “friends,” biographic data}  financial professionals 240, stock, portfolio, fund, strategy performance associated with a specific financial professional, news, recommendations, or comments related to specific assets or strategies. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia and discussed above in reference to claim 1, to substitute determining social media data of a user, the social media data including a list of connections of the user to set of people and biographic data; matching a person in the set of people to the user, where the person and the user has similar biographic data, which is common to the same field of endeavor of network based trading, as taught by Chibly. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for allowing individual users to effectively control the risk associated with individual transactions that they participate in based on the advice of investors on a trading platform. See Chibly at Abstract, [0010] and [0012].


Regarding claim 9:
		Assia teaches:
9. The method of claim 1, wherein the target portfolio {…} 
See Assia at least at Fig. 2 element “200,” [0053], [0124]-[0127], [0130], [0138], [0134], [0242] {target portfolio, e.g., the “copied trader's portfolio”}

Assia teaches wherein the target portfolio is replicated; however, Assia does not explicitly teach however Chibly teaches:

{wherein the target portfolio} is a publicized portfolio made public by the target customer for replication.  
Chibly [0040] teaching, the investor social network may then be used by investors to display information {a publicized portfolio made public by a target customer} relating to investing, display investments in real time and, in some embodiments, facilitate investments through associations with brokerages). 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia and discussed above in reference to claim 1, to substitute that the target portfolio is a publicized portfolio made public by the target customer for replication, which is common to the same field of endeavor of network based trading, as taught by Chibly. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for allowing individual users to effectively control the risk associated with individual transactions that they participate in based on the advice of investors on a trading platform. See Chibly at Abstract, [0010] and [0012].

Regarding claim 10:
		Assia teaches:
10. A system, comprising: a processor that executes the following computer executable components stored in a memory: a request component that receives an investment action request from a user, the investment action request associated with a user investment account having a destination portfolio, wherein the investment action request indicates a target portfolio that is to be replicated and is associated with a target customer;
“Components” interpreted as, a processor executing computer executable components; See Final Rejection dated July 22, 2020, pg. 2 “Response to Arguments”
Assia at least at Fig. 2 element “200,” [0007] {a system having processor and memory}, [0053], [0124]-[0127], [0130], [0138], [0242]; Assia at [0242] teaching system (200) can receive (e.g. via client interface (204)) from a copying trader {user} a copy trading buy order {investment action request}. The {request} can include an indication {of the target portfolio of the target customer to be replicated e.g., copied}, e.g. at least one copied trader's portfolio associated with a copied trader {“target customer”} that the copying trader is desirous of copying; Assia [0134] teaching, system (200) can receive (300) from a copying trader [e.g., a “user” i.e., following investor] criteria for identifying at least one target trading position opened by at least one copied trader {target customer}, in respect of at least one financial instrument {set of investments in target portfolio}, to mirror {replicate} for the copying trader in a mirror portfolio {destination portfolio} associated with the copying trader [user investment account]. 
an account component that accesses the target portfolio based on the consent authorization, the target portfolio having a set of investments, an account structure, bank related products, {…} and an account type; 
Assia at [0053] teaching, opening, in a mirror portfolio of the copying trader, a basket of trading positions, the basket of trading positions comprising at least a mirror trading position corresponding to the identified at least one target trading position {accessing and replicating investments in a target portfolio; target portfolio having an account structure, investments, account type “investment(s),” i.e., bank related products} 
and a clone component, that replicates the target portfolio in the destination portfolio such that the destination portfolio includes the set of investments, the account structure, bank related products, {…} and the account type.   
Assia at [0053] teaching, opening, in a mirror portfolio of the copying trader, a basket of trading positions, the basket of trading positions comprising at least a mirror trading position corresponding to the identified at least one target trading position {replicating the target portfolio}; 

Assia does not explicitly teach however Chibly teaches:

generates and sends a notice to the target customer, wherein the notice includes the investment action request; 
Chibly at least at [0125] teaching, If investors have opted to confirm each transaction action request, the system requests confirmation 1110 {sending notice, “request,” to the target customer for consent} and then transacts 1100 upon such confirmation 1120. If no confirmation is provided, the system times out 1130).


Assia does not explicitly teach however Chibly teaches:
	
an authorization component that receives a consent authorization from the target customer such that the target customer authorizes replication of the target portfolio based on the investment action request or the notice, {…}; 
Chibly at [0040]; Chibly at least at [0125] If {target investors} have opted to confirm each transaction, the system requests confirmation 1110 and then transacts 1100 upon such confirmation 1120 {receiving consent authorization from target customer authorizing replication of the target portfolio, based on the notification}.
the request component comprising: a data component that: determines remote social media data from a personal digital social media account associated with the user, the social media data including a list of connections of the user to a set of other social media accounts; 
See Chibly at least at [0053] teaching, ... through the wall {social media account}, an investor 200 {user investor} may follow third party investor “friends,” {connections of the user}  …. [0053] "Following" a user, topic, or company, includes indicating that one is interested in receiving relevant updates, as well as advice related to potential investments {determining target customers “followed,” by a user on social media e.g., “friends” of the user}  
authenticate the investment action request by confirming the target customer is a connection of the user in the set of social media accounts and determining the remote social media data; 
Chibly at [0040]; [0124]; Chibly at least at [0124]-[0125] If the implementation is automatic, all {“followers” e.g., determined remote social media data} who have selected for automatic investment immediately perform the transaction 1100 … If {target investors} have opted to confirm each transaction, the system requests confirmation 1110 and then transacts 1100 upon such confirmation 1120 {receiving consent authorization from target customer authorizing replication of the target portfolio, based on the notification}.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute the above generating and sending notice to a target customer; receiving consent authorization from a target customer; determining remote social media data; and authenticating an investment action request by confirming a target customer is a connection of a user in a set of social media accounts in response to the investment action request or notice, which is common to the same field of endeavor of network based trading wherein a user seeks to perform a transaction by copying parameters of an investment transaction from an investment professional, as taught by Chibly. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate allowing individual users to effectively control the risk associated with individual transactions that they participate in based on the advice of investors on a trading platform. See Chibly at Abstract, [0010] and [0012].

Assia teaches accessing and replicating a target portfolio having a set of investments; Assia does not explicitly teach however Stradling teaches:

{the} portfolio having {…} a portfolio allocation, a fund manager, {and} a fee structure
Stradling Figs. 4, 6, paras. [0114]-[0115] teaching, a user’s investment portfolio having a portfolio allocation, fee structure “fees,” and a fund manager e.g., “Erik” 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute that the target portfolio has a portfolio allocation, a fund manager, and a fee structure, which is common to the same field of endeavor of a method for enabling a leader/follower asset management approach, as taught by Stradling. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for enabling asset management for investment portfolios. See Stradling at least at [0019]. 

Assia teaches receiving a consent authorization from the target customer; however, Assia does not explicitly teach but Mariappan teaches: 

wherein the consent authorization is an electronic signature or biometric scanning; 
Mariappan [0070] In embodiments, use of a token may require some type of issuer ID&V (Identity and Verification) such as input of a password (including a biometric password), or input of data to authenticate the transaction…. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute wherein consent authorization is an electronic signature or biometric scanning, which is common to the same field of endeavor of securing electronic funds transfers, as taught by Stradling. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for securing electronic funds transfers. See Mariappan at least at [0070], [0002]-[0003]. 

Assia in view of the references above do not explicitly teach the limitation below, however Planitzer teaches:

a metadata component that: determines metadata tags for each investment in the set of investments; and applies the metadata tags to each investment in the set of investments; 
See Applicant Specification at [0035] …The metadata component 220 extracts or determines metadata, tags, and/or the like from the investment action request {…} For example, the investment action request can indicate an industry type of technology
See [0139]-[0140], [0144]-[0145], and [0137] …describing the DAX module identifies the individual “documents” that comprise each filing, representing information useful to an investor. DAX module 2332 may, for example, separate commingled filing data representing prospectuses and supplements for eight different funds {determint metadata tags for investments} and {applying the tags} “tag” documents so that subsequent processes may interpret the identified documents. In the example process shown, data is tagged using extensible markup language (XML) tags.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute determining and applying metadata tags to each investment in the set of investments {e.g., portfolio in Assia} as taught by Planitzer; determining and applying metadata tags to each investment will allow the process in Assia to be more efficient [0139], which is further common to the field of endeavor of a processing securities related information as taught in Planitzer.  The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Planitzer at least at [0002], [0139]-[0140], [0144]-[0145]. 


Regarding claim 11:
		Assia teaches:
11. The system of claim 10, comprising: wherein the request component determines a designated value of the destination portfolio to be used for replication from the investment action request, wherein the designated value is less than or equal to a total value of the destination portfolio.  
See Assia at least at Fig. 2 and [0226] teaching, upon determining that cash was transferred out of the copied trader's portfolio, system (200) can calculate (1502) a corresponding amount of cash that the copying trader should transfer out of the copying trader's mirror portfolio [determining a designated value of the destination portfolio to be used for replication] to order to keep “mirroring” the copied trader using the same proportion of invested funds [designated value equal to the value of the destination portfolio]. Conversely, upon determining that cash was transferred into the copied trader's portfolio, system (200) can calculate (1503) a corresponding amount of cash that the copying trader should transfer into the copying trader's mirror portfolio

Regarding claim 13:
	Assia teaches:
13. The system of claim 10,  comprising: the metadata component that determines an industry tag from the investment action request, the industry tag indicating a designated industry type; 
Assia at least at Fig. 2 element “200,” [0053], [0130], [0136] and [0137] teaching, therefore, the criteria can include [investment action request] information sufficient to discern specific target trading positions [determining industry tag], e.g. specific instrument(s) (e.g. “shares of XYZ Corp.”, “oil”, etc.) [e.g., industry tag indicating a designated industry type], specific instrument type(s) (e.g. stocks, options, commodities, currencies, etc.), specific position type(s) (e.g. buys, short sells, etc.), specific timeframes (including. e.g., specific date(s) or data range(s) when the target trading position is opened, etc.) and the like
a sorting component that determines a subset of investments from the set of investments, wherein the subset includes investments associated with the industry tag; and 
Assia at least at Fig. 2 element “200,” [0053], [0130], [0136] and [0137] teaching, by way of non-limiting example, in certain embodiments, the copying trader may want to mirror all trading positions of trader “guru2”, or all trading positions of traders “guru2” and “guru4”, or certain trading positions [determining a subset of investments from a set of investments] of “guru2”, or certain trading positions of “guru2”* and all trading positions of “guru4”, etc. Assia at [0137] further teaching, therefore, the criteria can include information sufficient to discern specific target trading positions, e.g. specific instrument(s) (e.g. “shares of XYZ Corp.”, “oil”, etc.) [e.g., the industry tag indicating a designated industry type], specific instrument type(s) (e.g. stocks, options, commodities, currencies, etc.),
wherein the clone component replicates the subset of investments in the destination portfolio.  
Assia at least at Fig. 2 element “200,” [0053], [0130], [0136] and [0137] teaching, by way of non-limiting example, in certain embodiments, the copying trader may want to mirror [i.e., replicate] all trading positions of trader “guru2”, or all trading positions of traders “guru2” and “guru4”, or certain trading positions [replicating a subset of investments from a set of investments] of “guru2”, or certain trading positions of “guru2”* and all trading positions of “guru4”, etc.

Regarding claim 17:
	Assia teaches:
{designating} the person as the target customer having the target portfolio to be replicated.  
Assia at least at Fig. 2 element “200,” [0053], [0124]-[0127], [0130], [0138], [0134], [0242] teaching, …the copy trading buy order can include an indication [designating a person as the target customer] of, e.g. at least one copied trader's portfolio {the target customer having a target portfolio associated with a copied trader, that the copying trader is desirous of copying}

Assia does not explicitly teach however Chibly teaches:

17. The system of claim 10, the request component comprising: a data component that: determines social media data of the user, the social media data including a list of connections of the user to set of people and biographic data of the user and the list of connections; matches a person in the set of people to the user, the person and the user having similar biographic data; and 
Chibly at least at [0053] {determining social media data of the user through the “wall” {social media account}, teaching, “following a user” or topic may be used to define what performance data 260, investment strategy 220 and portfolio 210 information will be provided through the dashboard 110, as well as information and comments from financial professionals {e.g., target customers}. …Through the wall {social media}, an investor 200 {user} may follow third party investor e.g., “friends,” {a list of connections, e.g., “friends,” biographic data}  financial professionals 240, stock, portfolio, fund, strategy performance associated with a specific financial professional, news, recommendations, or comments related to specific assets or strategies. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute determining social media data of a user, the social media data including a list of connections of the user to set of people and biographic data; matching a person in the set of people to the user, where the person and the user has similar biographic data, which is common to the same field of endeavor of network based trading, as taught by Chibly. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for allowing individual users to effectively control the risk associated with individual transactions that they participate in based on the advice of investors on a trading platform. See Chibly at Abstract, [0010] and [0012].

Regarding claim 18:
	Assia teaches:
18. The system of claim 10, wherein the target portfolio {…} is a publicized portfolio made public by the target customer for replication.  
See Assia at least at Fig. 2 element “200,” [0053], [0124]-[0127], [0130], [0138], [0134], [0242] {target portfolio, e.g., the “copied trader's portfolio”}

Assia teaches wherein the target portfolio is replicated; however, Assia does not explicitly teach however Chibly teaches:

{wherein the target portfolio} is a publicized portfolio made public by the target customer for replication.  
Chibly [0040] teaching, the investor social network may then be used by investors to display information {a publicized portfolio made public by a target customer} relating to investing, display investments in real time and, in some embodiments, facilitate investments through associations with brokerages). 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia and discussed above in reference to claim 1, to substitute that the target portfolio is a publicized portfolio made public by the target customer for replication, which is common to the same field of endeavor of network based trading, as taught by Chibly. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for allowing individual users to effectively control the risk associated with individual transactions that they participate in based on the advice of investors on a trading platform. See Chibly at Abstract, [0010] and [0012].

Claims 3, 12, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. 2019/0087896 A1 to Assia, in view of U.S. App. Pub. No. US 2015/0317733 A1 to Chibly, in view of U.S. App. 2018/0089758 A1 to Stradling, in view of U.S. App. 2020/0013059 A1 to Mariappan, in view of U.S. App. Pub. No. US 2014/0351171 A1 to Samson, and further in view of U.S. App. Pub. No. US 20180276756 A1 to Planitzer  
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)

Regarding claim 3:
	Assia teaches:
3. The method of claim 2, wherein replicating the set of investments comprises: determining allocations of each investment in the set of investments as a percentage of total value of the target portfolio; 
Assia at least at Fig. 2 and [0144] teaching, in certain embodiments, the change in value can be, e.g., an absolute change in value (e.g. +$100, −$50, etc.) or a relative change in value [determine allocations of each investment], e.g. relative to an initial value, that being the value before the basket of trading positions were opened (e.g. +10%, −5%, etc.) [i.e., percentage of total value]. In certain embodiments, a liquidation trigger can be met, e.g., upon the value of one or more trading positions in the basket of trading changing by a predetermined amount including, e.g., a fixed amount or a relative i.e. percentage amount
executing the trades, wherein the trades convert cash on hand or at least one investment of the destination portfolio into a replicated set of investments in the destination portfolio equal to the designated value.  
[]Assia at least at Fig. 2 and [0243] teaching, In certain embodiments, system (200) can (e.g. using trading module (220)) execute (1710) in the LI portfolio, one or more trades in respect of one or more instruments [cash on hand or at least one investment] in accordance with the copy trading buy order the one or more trades mirroring one or more trades {replicating the investments} executed in one or more copied trader portfolio

Assia does not explicitly teach however Samson teaches:

determining trades that replicate the target portfolio using the determined allocations and the designated value of the destination portfolio; and
Samson at least at [0143] teaching, a user then proceeds to select which mutual funds to buy and sell in order to fulfill the target asset allocation 840 … If the user is evaluating an asset class that is overweighed, the system will automatically determine the number of shares of a selected fund that need to be sold in order to meet the asset allocation [determine trades that replicate the target portfolio using the determined allocations and the designated value of the destination portfolio]).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia to substitute determining trades that replicate the target portfolio using the determined allocations and the designated value of the destination portfolio, which is common to the same field of endeavor of providing investment guidance and facilitating the selection of investment options as taught by Samson. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method to better facilitate achieving financial goals for a user by selecting asset allocations based on the investment risk. See Samson at Abstract and [0014].

Regarding claim 12:
		Assia teaches:
12. The system of claim 11, the clone component comprises: an analysis component that determines allocations of each investment in the set of investments as a percentage of total value of the target portfolio; 
See Assia at least at [0007] {system having processor, memory}; Fig. 2 [components]; [0134] teaching, system (200); [0144] teaching, in certain embodiments, the change in value can be, e.g., an absolute change in value (e.g. +$100, −$50, etc.) or a relative change in value [determine allocations of each investment], e.g. relative to an initial value, that being the value before the basket of trading positions were opened (e.g. +10%, −5%, etc.) [i.e., percentage of total value]. In certain embodiments, a liquidation trigger can be met, e.g., upon the value of one or more trading positions in the basket of trading changing by a predetermined amount including, e.g., a fixed amount or a relative i.e. percentage amount
a brokerage component that executes the trades, wherein the trades convert cash on hand or at least one investment of the destination portfolio into a replicated set of investments in the destination portfolio equal to the designated value.  
Assia at least at Fig. 2 element “220,” and [0243] teaching, in certain embodiments, system (200) can (e.g. in data repository (203)) associate (1705) the first trader with a linked investment (LI) portfolio linked to each copied traders portfolio. In certain embodiments, system (200) can (e.g. using trading module (220)) execute (1710) in the LI portfolio, one or more trades [execute trades] in respect of one or more instruments [cash on hand or at least one investment] in accordance with the copy trading buy order the one or more trades mirroring one or more trades [replicated set of investments] executed in one or more copied trader portfolio

Assia does not explicitly teach however Samson teaches:

a trade component that determines trades that replicate the target portfolio using the determined allocations and the designated value of the destination portfolio; and 
Samson at least at [0143] teaching, a user then proceeds to select which mutual funds to buy and sell in order to fulfill the target asset allocation 840 … If the user is evaluating an asset class that is overweighed, the system will automatically determine the number of shares of a selected fund that need to be sold in order to meet the asset allocation [determine trades that replicate the target portfolio using the determined allocations and the designated value of the destination portfolio]).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia to substitute determining trades that replicate the target portfolio using the determined allocations and the designated value of the destination portfolio, which is common to the same field of endeavor of providing investment guidance and facilitating the selection of investment options as taught by Samson. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method to better facilitate achieving financial goals for a user by selecting asset allocations based on the investment risk. See Samson at Abstract and [0014].

Regarding claim 19:
	Assia teaches:
19. A non-transitory computer readable medium having instructions to control one or more processors configured to: receive an investment action request from a user, the investment action request associated with a user investment account having a destination portfolio; 
Assia at least at Fig. 2 element “200,” [0007] {a system having processor and memory}, [0053], [0124]-[0127], [0130], [0138], [0242]; Assia at [0242] teaching system (200) can receive (e.g. via client interface (204)) from a copying trader {user} a copy trading buy order {investment action request}. The {request} can include an indication {of the target portfolio of the target customer to be replicated e.g., copied}, e.g. at least one copied trader's portfolio associated with a copied trader {“target customer”} that the copying trader is desirous of copying; Assia [0134] teaching, system (200) can receive (300) from a copying trader [e.g., a “user” i.e., following investor] criteria for identifying at least one target trading position opened by at least one copied trader {target customer}, in respect of at least one financial instrument {set of investments in target portfolio}, to mirror {replicate} for the copying trader in a mirror portfolio {destination portfolio} associated with the copying trader [user investment account]. 
designate the a customer associated with the social media account as a target customer having a target portfolio to be replicated;
See Assia at least at Fig. 2 element “200,” [0053], [0124]-[0127], [0130], [0138], [0134], [0242] teaching, in certain embodiments, system (200) can receive (e.g. via client interface (204)) from a copying trader a copy trading buy order. The copy trading buy order can include an indication [designating a person as the target customer] of, e.g. at least one copied trader's portfolio [the target customer having a target portfolio] associated with a copied trader that the copying trader is desirous of copying [target portfolio to be replicated], and a trailing stop loss value
access the target portfolio, the target portfolio having a set of investments, an account structure, bank related products, {…} and an account type; 
Assia at [0053] teaching, opening, in a mirror portfolio of the copying trader, a basket of trading positions, the basket of trading positions comprising at least a mirror trading position corresponding to the identified at least one target trading position {accessing and replicating investments in a target portfolio; target portfolio having an account structure, investments, account type “investment(s),” i.e., bank related products}
replicate the target portfolio in the destination portfolio such that the destination portfolio includes the set of investments, the account structure, bank related products, {…} and the account type, 
Assia at [0053] teaching, opening, in a mirror portfolio of the copying trader {destination portfolio}, a basket of trading positions, the basket of trading positions comprising at least a mirror trading position corresponding to the identified at least one target trading position {replicating the target portfolio};
wherein the replicating comprises: determine allocations of each investment in the set of investments as a percentage of total value of the target portfolio; 
Assia at [0242] teaching, in certain embodiments, system (200) can receive (e.g. via client interface (204)) from a copying trader a copy trading buy order [investment action request]. The copy trading buy order can include an indication {indicating the target portfolio} of, e.g. at least one copied trader's portfolio [accessing a target portfolio having a set of investments] associated with a copied trader that the copying trader is desirous of copying; Assia at [0053] teaching, automatically opening, in a mirror portfolio of the copying trader, a basket of trading positions, the basket of trading positions comprising at least a mirror trading position corresponding to the identified at least one target trading position {determining trades that replicate the set of investments in the target portfolio} in accordance with the first criteria
execute the trades, wherein the trades convert cash on hand or at least one investment of the destination portfolio into a replicated set of investments {…} in the destination portfolio equal to the designated value
Assia at least at Fig. 2 and [0243] teaching, in certain embodiments, system (200) can (e.g. in data repository (203)) associate (1705) the first trader with a linked investment (LI) portfolio linked to each copied traders portfolio. In certain embodiments, system (200) can (e.g. using trading module (220)) execute (1710) in the LI portfolio, one or more trades {execute trades} in respect of one or more instruments {cash on hand or at least one investment} in accordance with the copy trading buy order the one or more trades mirroring one or more trades {replicated set of investments} executed in a destination portfolio.

Assia does not explicitly teach however Chibly teaches:

determine remote social media data from a personal digital social media account associated with the user, the social media data including a list of connections of the user to a set of other social media accounts and biographic data of the user and biographic data of each account in the set of social media accounts; match a social media account in the set of social media accounts to the social media data of the user, the social media account and the user having similar biographic data; 
See Chibly at least at [0053] teaching, ... through the wall {social media account}, an investor 200 {user investor} may follow third party investor “friends,” {connections of the user}  …. [0053] "Following" a user, topic, or company, includes indicating that one is interested in receiving relevant updates, as well as advice related to potential investments {determining target customers “followed,” by a user on social media e.g., “friends” of the user} {biographic data, e.g., “friends”/following/etc.}
generating and sending a notice to the target customer, wherein the notice includes the investment action request; 
Chibly at least at [0125] teaching, If investors have opted to confirm each transaction action request, the system requests confirmation 1110 {sending notice, “request,” to the target customer for consent} and then transacts 1100 upon such confirmation 1120. If no confirmation is provided, the system times out 1130).
receive a consent authorization from the target customer such that the target customer authorizes replication of the target portfolio based on the investment action request or the notice, 
Chibly at [0040]; Chibly at least at [0125] If {target investors} have opted to confirm each transaction, the system requests confirmation 1110 and then transacts 1100 upon such confirmation 1120 {receiving consent authorization from target customer authorizing replication of the target portfolio, based on the notification}. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute the above generating and sending notice to a target customer; receiving consent authorization from a target customer; determining remote social media data; and authenticating an investment action request by confirming a target customer is a connection of a user in a set of social media accounts in response to the investment action request or notice, which is common to the same field of endeavor of network based trading wherein a user seeks to perform a transaction by copying parameters of an investment transaction from an investment professional, as taught by Chibly. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate allowing individual users to effectively control the risk associated with individual transactions that they participate in based on the advice of investors on a trading platform. See Chibly at Abstract, [0010] and [0012].


Assia teaches accessing and replicating a target portfolio having a set of investments; Assia does not explicitly teach however Stradling teaches:

{the} portfolio having {…} a portfolio allocation, a fund manager, {and} a fee structure
Stradling Figs. 4, 6, paras. [0114]-[0115] teaching, a user’s investment portfolio having a portfolio allocation, fee structure “fees,” and a fund manager e.g., {“Erik”} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute that the target portfolio has a portfolio allocation, a fund manager, and a fee structure, which is common to the same field of endeavor of a method for enabling a leader/follower asset management approach, as taught by Stradling. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for enabling asset management for investment portfolios. See Stradling at least at [0019]. 


Assia teaches receiving a consent authorization from the target customer; however, Assia does not explicitly teach but Mariappan teaches: 

wherein the consent authorization is an electronic signature or biometric scanning; 
Mariappan [0070] In embodiments, use of a token may require some type of issuer ID&V (Identity and Verification) such as input of a password (including a biometric password), or input of data to authenticate the transaction … 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute wherein consent authorization is an electronic signature or biometric scanning, which is common to the same field of endeavor of securing electronic funds transfers, as taught by Stradling. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for securing electronic funds transfers. See Mariappan at least at [0070], [0002]-[0003]. 

Assia does not explicitly teach however Samson teaches:

{determining} trades that replicate the set of investments using the portfolio allocations and the designated value of the destination portfolio; 
See Samson at least at [0143] teaching, a user then proceeds to select which mutual funds to buy and sell in order to fulfill the target asset allocation 840 … If the user is evaluating an asset class that is overweighed, the system will automatically determine the number of shares of a selected fund that need to be sold in order to meet the asset allocation [determine trades that replicate the target portfolio using the determined allocations and the designated value of the destination portfolio]).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia discussed above, to substitute determining trades that replicate the target portfolio using the determined allocations and the designated value of the destination portfolio, which is common to the same field of endeavor of providing investment guidance and facilitating the selection of investment options as taught by Samson. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for facilitating achieving financial goals for a user by selecting asset allocations based on the investment risk. See Samson at Abstract and [0014].

Assia in view of the references above do not explicitly teach the limitation below, however Planitzer teaches:

{determining} metadata tags for each investment in the set of investments; apply the metadata tags to each investment in the set of investments;
See Applicant Specification at [0035] …The metadata component 220 extracts or determines metadata, tags, and/or the like from the investment action request {…} For example, the investment action request can indicate an industry type of technology
See [0139]-[0140], [0144]-[0145], and [0137] …describing the DAX module identifies the individual “documents” that comprise each filing, representing information useful to an investor. DAX module 2332 may, for example, separate commingled filing data representing prospectuses and supplements for eight different funds {determint metadata tags for investments} and {applying the tags} “tag” documents so that subsequent processes may interpret the identified documents. In the example process shown, data is tagged using extensible markup language (XML) tags.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Assia, to substitute determining and applying metadata tags to each investment in the set of investments {e.g., portfolio in Assia} as taught by Planitzer; determining and applying metadata tags to each investment will allow the process in Assia to be more efficient [0139], which is further common to the field of endeavor of a processing securities related information as taught in Planitzer.  The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Planitzer at least at [0002], [0139]-[0140], [0144]-[0145]. 




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20070265952 A1 to Kridel. 
(2) U.S. Patent Application Publication US 20090063363 A1 to Present.
(3) U.S. Patent Application Publication US 20090119227A1 to Green.
(4) U.S. Patent Application Publication US 20170364918 A1 to Malhotra.
(5) U.S. Patent Application Publication US 20120323717 A1 to Kirsch.
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/X.M.B./Examiner, Art Unit 3694

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694